Citation Nr: 9919373	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-06 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative joint and 
bone disease and fibrositis claimed as softening of the 
muscles including as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied entitlement to service 
connection for degenerative joint and bone disease and 
fibrositis claimed as softening of the muscles including as a 
result of exposure to Agent Orange.

The Board notes that in April 1999 the veteran appeared and 
testified at a Board hearing on this appeal.  However, for 
unknown reasons no transcript of the hearing is available and 
none now can be produced.  Upon notice, the veteran informed 
the Board that he did not wish to have a rescheduled hearing.  
Therefore, this matter is now properly before the Board.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  There is no competent medical evidence linking 
degenerative joint and bone disease and fibrositis claimed as 
softening of the muscles and the veteran's period of active 
service.


CONCLUSION OF LAW

The veteran's degenerative joint and bone disease and 
fibrositis claimed as softening of the muscles was not 
incurred in or aggravated by his period of active service.  
38 U.S.C.A. §§ 1110, 1131, 5107.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for degenerative joint and bone disease and fibrositis 
claimed as softening of the muscles because he contracted 
these disorders as a result of his exposure to chemical 
agents during his period of military service.

As an initial matter the Board finds that the veteran's claim 
is well-grounded because it is plausible and capable of 
substantiation, see 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), that the VA has fulfilled 
the duty to assist the veteran develop this claim and that 
the evidence of record is sufficient to support an equitable 
decision in this appeal.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1997).  A veteran also may be entitled to presumptive 
service connection in certain situations pertaining to 
exposure to herbicides.  38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. § 3.309 (1998).

In regard to the veteran's claim concerning Agent Orange 
exposure, a specifically listed chronic, tropical, or 
prisoner-of-war related disease, or a disease associated with 
exposure to certain herbicide agents (listed disease) is 
considered incurred in service under specified circumstances 
notwithstanding a lack of evidence of such disease during 
service.  Id.  A veteran who served on active duty in the 
Republic of Vietnam during the Vietnam era and who has a 
listed disease is presumed to have in-service exposure to an 
herbicide agent absent evidence to the contrary.  38 C.F.R. § 
3.309(e).  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(1998).  However, in this case service personnel records 
associated with the claims file provide no evidence that the 
veteran had the required Vietnam service.  Therefore the 
Board finds these provisions to be inapplicable to the 
veteran's claim.

The veteran's service medical records include no evidence 
that the veteran sought or received treatment for or was 
diagnosed with degenerative joint and bone disease, 
fibrositis or muscle softening while in service.  The 
veteran's separation physical examination report includes no 
mention of these disorders.  Neither do the veteran's service 
medical records include evidence that the veteran sought or 
received treatment for or was diagnosed with a chronic or 
other disorder related to exposure to Agent Orange or other 
herbicides or chemicals.

According to January and March 1995 letters from the 
Personnel Management Support Branch (PMSB) of the Department 
of the Navy the veteran participated in a one week Atomic, 
Biological and Chemical (ABC) warfare course in 1962.  The 
chemical agents that were probably used in the course 
included tear gas and anti-nerve gas self-injecting ampoules 
but the letters make no reference to Agent Orange or other 
herbicides or chemicals.  The PMSB letters state that a 
conscientious search disclosed no further documentation 
pertaining to the veteran's participation in the ABC course.  
The claims file includes no documentation of the veteran's 
exposure to Agent Orange or other herbicides during his 
period of active service.

The veteran's claims file includes a substantial amount of 
medical documentation of his manifold medical complaints and 
treatment, mostly unrelated to the instant claim, beginning 
after his separation from service.  A private physical 
examination report in November 1965 described the veteran 
condition as normal.  A September 1966 private examination 
disclosed that the veteran's muscle strength was adequate and 
his muscle tone and gait were normal.  Private treatment 
records from November 1971 report complaints including 
undiagnosed shoulder pain.  Private treatment records 
disclose that in February 1988 the veteran was diagnosed and 
treated for back pain associated with a minimal spur at L4 of 
his lumbar spine.  But in an August 1988 employment physical 
examination report the examining physician noted that the 
veteran's back, upper extremities and lower extremities were 
all normal.  In April 1990 the veteran was treated for a 
twisted right leg that x-ray examination showed to be without 
fracture or dislocation and with a well preserved right ankle 
mortise.  A private physician who examined the veteran in 
September 1993 reported the veteran's complaint of 
generalized pain and provided a diagnosis of right arm tennis 
elbow.  The VA examiner who conducted a December 1993 
examination reported the veteran's complaint of back pain but 
noted no spinal deformity, discoloration or other 
musculoskeletal disorder.  None of the medical records 
provided an etiology of these reported and diagnosed 
disorders.

Beginning in 1994 the veteran reported increased bone, joint 
and soft tissue discomfort.  During a private examination in 
July 1994 the veteran complained of joint pain in his hip, 
shoulder, and right knee and leg and he was diagnosed with 
right knee chondromalacia (defined as abnormal softening of 
cartilage, see Wakeford v. Brown, 8 Vet. App. 237, 238 
(1995)).  Private magnetic resonance imaging (MRI) in August 
1994 confirmed chondromalacia of the right knee for which the 
veteran was operated upon in September 1994.  Also in July 
and August 1994, private examination and treatment records 
note the veteran's reports of generalized pain in the upper 
and lower extremities, slight enlargement of several proximal 
interphalangeal joints without tenosynovitis and diagnoses of 
fibromyalgia and possible systemic arthritis.  A private 
radiology report in December 1994 noted mild joint space 
narrowing of the right knee and a private physician who 
examined the veteran in the same month noted that although 
the veteran might have had fibromyalgia he displayed what 
seemed to be multiple somatic symptoms which could not be 
related to objective findings.  None of the medical records 
provided an etiology of these reported and diagnosed 
disorders.

The veteran continued to report generalized body pain after 
1994.  At the time of a January 1995 examination the veteran 
complained of bilateral shoulder, upper extremity, inner 
thigh and lower back pain.  The examining physician's 
diagnoses included fibrositis, chronic back pain, chronic 
bilateral shoulder pain, chronic chest discomfort and 
degenerative joint disease.  In February 1995 a total body 
bone scan confirmed the veteran's right knee chondromalacia 
and suggested the possibility of a post-traumatic change or 
of a metastatic disease.  In April and March 1995 a private 
physician diagnosed the veteran with fibrositis and 
degenerative joint disease.  In July 1995 a private physician 
diagnosed the veteran with chronic knee and lower back pain, 
fibrositis and degenerative joint disease.  A VA radiology 
report in November 1995 described the veteran's right knee as 
normal.  In May and June 1996 VA physicians noted a diagnosis 
of early degenerative joint disease and in September 1996 a 
VA physician confirmed previous diagnoses of chondromalacia 
and fibromyalgia.  A VA physician reported the veteran's 
complaints of multiple joint pain in November 1996 and noted 
a diagnosis of fibrositis.  None of the medical records 
provided an etiology of these reported and diagnosed 
disorders.

By letters dated in March 1998 and April 1999, Andrew Smith, 
M.D., a private physician who had treated the veteran since 
1995, opined that the veteran's "knee pain and problems with 
the increased pain in the rest of his extremities did not 
develop until he was in the service."

The claims file also includes a July 1996 document from the 
Agent Orange Administration, denominated Decision on Appeal, 
informing the veteran that he should be awarded entitlement 
to an Agent Orange Veteran Payment Program.  The veteran 
apparently believes that this document establishes his in-
service exposure to Agent Orange.  However, the letter 
neither purports to do so nor does it affect a Board 
adjudication and it does not constitute evidence that the 
veteran had in-service exposure to herbicides or other 
chemicals.

Upon careful review the Board finds that the only evidence of 
a causal nexus between degenerative joint and bone disease 
and fibrositis claimed as softening of the muscles and the 
veteran's period of active service are Dr. Smith's March 1998 
and April 1999 opinions and the veteran's claim.  However, 
the Board finds that Dr. Smith's letters contain insufficient 
information to constitute competent medical evidence of the 
required link.  Dr. Smith's opinion does not refer 
specifically to degenerative joint and bone disease, 
fibrositis or muscle softening.  The opinion is conclusory 
and virtually unsupported by a discussion of objective 
findings or applicable medical principles.  Therefore, the 
extent to which Dr. Smith is familiar with the veteran's 
medical history is unclear.  Dr. Smith does not address the 
apparent inconsistency between his opinion and the absence of 
service medical record evidence of the veteran's disorders.  
Neither does Dr. Smith reconcile his opinion with records 
disclosing that as late as 1988, 25 years after the veteran's 
separation from service, a physician found the veteran's back 
and upper and lower extremities to be normal.  Similarly, Dr. 
Smith's opinion appears to be inconsistent with the absence 
of records of reports of the veteran's generalized extremity 
pain until 1993, 30 years after separation from service.  
Therefore, the Board finds that Dr. Smith's letters lack 
sufficient information with which to analyze the 
reasonableness of his conclusion.  Furthermore, to the extent 
that Dr. Smith's opinion is based upon a medical history and 
etiological theory supplied by the veteran himself the 
opinion cannot constitute competent medical evidence.  A lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Finally, the veteran's own statements alone 
cannot constitute competent evidence of a causal relationship 
between the claimed disorders and his period of active 
service because he is a lay person with no medical training 
or expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that lay persons are not competent to 
offer medical opinions). 

After weighing all of the evidence, the Board concludes that 
the preponderance of the evidence is against a grant of 
service connection for degenerative joint and bone disease 
and fibrositis claimed as softening of the muscles including 
as a result of exposure to Agent Orange.  In making this 
determination, the Board also has considered provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise provide a basis for favorable action on the 
veteran's appeal.  Accordingly, the veteran's claim for this 
benefit is denied.



ORDER

Entitlement to service connection for degenerative joint and 
bone disease and fibrositis claimed as softening of the 
muscles including as a result of exposure to Agent Orange is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

